       Case 2:19-cr-00449-SRW Document 1 Filed 11/14/19 Page 1 of 1




                        IN THE UNITED- STATES DISTRICT COURT
                        FOR THE MIDDLE DISTI4cif OF ALABAMA
                                 NOF4t4-16iNtrVISION

UNITED STATES OF AMERICA

               v.                                    CR.Nacn9C16*—                       tfir
                                                         [21 U.S.C. § 844(a)]
AMANDA BAGENTS
                                                     INFORMATION

The United States Attorney charges:

                                           COUNT 1
                             (Possession of a Controlled Substance)

       On or about April 1, 2019, in Pike County, Alabama, within the Middle District of

Alabama, the defendant,

                                      AMANDA BAGENTS,

knowingly and intentionally possessed a controlled substance, to wit, tramadol, a Schedule IV

controlled substance, in violation of Title 21, United States Code, Section 844(a).




LOUIS V. F   KLIN, SR.
UNITE    TATES ATTORNEY



Jonat n S. Ross
Assi ant United States Attorney
